Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed July 26, 2021. As filed claims 19-38 are pending. Claims 1-18 are cancelled. 
Priority
This application filed 10/22/2019 is a national stage entry of PCT/CN2018/106207 , International Filing Date: 09/18/2018 claims foreign priority to 201710995455.5 , filed 10/23/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 09/23/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election with traverse of Group I, claims 19-30, drawn a leuronine crystal characterized by an X-ray powder diffraction pattern as shown in FIG. 15, FIG. 7, FIG. 5, FIG. 6, FIG. 4, or FIG. 8.in the reply filed on 26 July 2021 is acknowledged. 
The traversal is on the ground(s) that examination of the claims would not be a serious burden on the Examiner to search and examine the inventions of Groups I-III. The examiner finds the arguments unpersuasive. For applications filed under 35 U.S.C. 371 search burden is not a criteria. As stated in the Office Action mailed on 01/28/21021, Groups I-III lack unity of invention under 37 CFR 1.475 because the claimed leuronine compound which is the technical feature corresponding to all of the claims, was shown to not be a special technical feature that is a contribution over the prior art.
Claims 31-38 are held withdrawn from consideration as being drawn to a non-elected invention.
Claim Objections
Claim 22 is objected to because of the following informalities: the chemical drawing in said claim is not legible. 
1. Claim 23 is objected to because of the following informalities: the chemical drawing in  said claim is not legible. 
Claim 25 is objected to as being in improper form, because is recites “any one of claims 20”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.The terms "substantially" and “preferably” in claims are relative terms which renders the claim indefinite.  The terms "substantially" and “preferably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
2. Instant claims recite the phrase “leuronine” without providing a structure. The terminology “leuronine” does not have an art-recognized meaning. Consequently, one of ordinary skills in the art cannot unambiguously determine the intended scope of the claimed subject matter.
As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, rendering this claim indefinite.  Claim 1 and its dependents are therefore rendered indefinite.
3.Claims 27, 8, 29,  recites: “(V:V=1:1)” rendering said claim ambiguous because is unclear if  the limitations in the parenthesis is part of said claim.

4. Instant claims recite the phrase “leuronine crystal wherein a X-ray powder diffraction pattern is substantially as shown in FIG. 15, FIG. 7, FIG. 5, FIG. 6, FIG. 4, or FIG. 8”. However, the FIG. 15, FIG. 7, FIG. 5, FIG. 6, FIG. 4, or FIG. 8 depict pattern of distinct polymorphs or crystalline forms which is in contradiction with the singular “crystal” terminology of instant claims. Consequently, one of ordinary skills in the art cannot unambiguously determine the intended scope of the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 102260198, Nov. 30, 2011, by Yizhun  (“the ‘198 publication”; cite din PTO-892 attached herewith). 
Claim interpretation: 
Instantly claimed is a crystalline form of leuronine, characterized by  X-ray powder diffraction (XRPD) peaks as shown in FIG. 15, FIG. 7, FIG. 5, FIG. 6, FIG. 4, or FIG. 8. The structure of “leuronine” is not provided in claim 19; instead is shown in figure of claim 22, however the chemical structure is not legible.  For examining purposes, “leuronine” is interpreted as the compound of structure shown on [0014] of the PgPub of instant disclosure:

The ’198 publication teach the compound leonurine, i.e., [4-(4-hydroxy-3,5-dimethoxybenzoyloxy)butyl]guanidine as white solid which corresponds to claimed compound as  disclosed on [0014] of the PgPub.
The cited reference teach synthetic syringic acid.delta.-guanidinobutyl ester 6, synthetic syringic acid.delta.-guanidinobutyl ester (55.80g 0.2mol) is dissolved among the DMF of 150mL, and (231g 0.25mol), is heated with stirring to 140 ℃ to the S-methyl-isourea of adding 15%, reaction 5h, TLC tracking to get Motherwort Herb amine. Reclaim solvent, add sodium chloride aqueous solution and saltout, with the sodium bicarbonate alkalization, have a large amount of crystal to separate out immediately again, put into refrigerator cold-storage, suction filtration obtains the purplish grey crystallization. Use recrystallizing methanol, obtain white crystals 40.7g, mp:214 ~ 215 ℃, purity 99.5% (HPLC normalization method), yield 65.4%. 1H-NMR(DMSO-d6)δ7.22(2H，s，H-2’，6’)，3.82(6H，s，-CH3)，9.41(1H，s，OH，4.26(2H，t，H-3，3.15(2H，H-6)，1.73(2H，H-4)，1.58(2H，H-5)ppm。 13C-NMR(DMSO-d6)δ165.4(C-7’)，156.6(C-1)，147.2(C-3’，5‘)，141.0(C-4’)，119.3(C-1)，106.2(C-2’，6’)，63.8(C-6)，56.4(C-8’，9’)，25.8(C-5)，25.4(C-4)，40.1(C-3)ppm。
Shown below is the compound of  the ‘198 publication as displayed in Registry file:
RN   24697-74-3  CAPLUS      
CN   Benzoic acid, 4-hydroxy-3,5-dimethoxy-, 4-[(aminoiminomethyl)amino]butyl
     ester  (CA INDEX NAME)
  

    PNG
    media_image1.png
    208
    475
    media_image1.png
    Greyscale


The compound of the prior art has the same structure and chemical formula as compound of instant claims, and is disclosed as white crystals. Therefore the prior art teach the limitations of instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1415603, May 07, 2003 (“the ‘603 publication”; cited by Applicants in IDS; machine translation attached herewith).
Claim interpretation: 
Instantly claimed is a crystalline form of leuronine, characterized by  X-ray powder diffraction (XRPD) peaks as shown in FIG. 15, FIG. 7, FIG. 5, FIG. 6, FIG. 4, or FIG. 8. The structure of “leuronine” is not provided in claim 19; instead is shown in figure of claim 22, however the chemical structure is not legible.  For examining purposes, “leuronine” is interpreted as the compound of structure shown on [0014] of the PgPub of instant disclosure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

   
The ‘603 publication teaches syringic acid.delta.-guanidinobutyl ester inorganic salt and organic salt which corresponds to the  compound of structure shown on [0014] of instant disclosure.
The ‘603 publication discloses that one equivalent of the leonurine can be reacted with one equivalent of an acid to form a soluble salt, which is the remaining carboxyl group or acidic group of the monobasic add, polybasic add or polybasic add salt {see the first page of the specification); suitable acid include mineral acid such as  hydrochloric acid, sulfuric acid, sulfurous acid, phosphoric acid, nitric acid etc., and organic acid  such as acetic acid, lactic acid, methylsulfonic acid, lactobionic acid, succsinic acid, Citric Acid, oxalic acid, fumaric acid, toxilic acid, tartrate, aspartic acid, etc. 
The cited reference specifically discloses preparation of crystalline leonurine sulfate (see page 4-5 of the translation:
“Get syringic acid.delta.-guanidinobutyl ester elaboration 10g, add water 50ml, under the stirring at room state, the sulphuric acid soln that slowly adds 0.5N, all dissolve up to syringic acid.delta.-guanidinobutyl ester, the control reacting solution pH value is in 4.5～6.5 scopes, and the gac that adds 0.1g stirred 30 minutes, filter, get filtrate, concentrating under reduced pressure is placed, the crystallization that the filter collection is separated out gets the Motherwort Herb alkali sulfate.228～230 ℃ of fusing points.
This product is through high performance liquid chromatograph (chromatographic instrument: Shimadzu LC-10AT, detector: Shimadzu SPD-10AVP, chromatographic column: VP-ODS 150L * 4.6, measure wavelength: 254nm, moving phase: 0.025mol/L phosphoric acid solution (pH:3.5): acetonitrile=85: 15, flow velocity: 1.0ml/min, sample size: assay determination 20 μ g/ml), purity are 99.6%.”

Shown below is the compound of the ‘603 publication as displayed in Registry file:
RN   24697-74-3  CAPLUS      
CN   Benzoic acid, 4-hydroxy-3,5-dimethoxy-, 4-[(aminoiminomethyl)amino]butyl
     ester  (CA INDEX NAME)
  

    PNG
    media_image3.png
    208
    475
    media_image3.png
    Greyscale

The difference between that taught by the ‘603 and that instantly claimed is that the prior art is silent regarding the characterization data by X-ray powder diffraction, unit cell parameters, formation of multimeric molecular plane layer- three-dimensional laminated network structure;  
Regarding the crystalline form of a compound, it is noted that a novel or unobvious chemical product is identified first by its "chemical nature, i.e. elemental content and their ratios, i.e. the chemical identity. Solid compounds exhibit polymorphism which is defined as the ability of a substance to exist as two or more crystalline phases that have different arrangements and/or conformations of the molecules in the crystal lattice. Thus in the strictest sense polymorphs are different crystalline forms of the same pure substance in which the molecules have different arrangements and/or different conformations of the molecules.
Additionally, for a known compound with defined chemical structure to be patentable for a new form, it must have a patentability basis of an advantage in terms of stability, formulation, solubility, bioavailability, hydroscopicity, etc.
Even if the product of the instant application and the prior art differ in X-ray diffraction or " crystalline form" the mere difference in physical parameter such as X-ray diffraction pattern does not offer any unexpected advantage of prior art product with the same chemical property and biological property i.e. a mere variation in physical property which flows naturally with the changing form.
MPEP 2112.V states that, “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."  See also Ex parte Anderson, 21 USPQ 2nd 1241 and 1251 "There is ample precedent for shifting burden to an Applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” 
In the instant case, given that the prior art teach the compound leonurine sulfate with the same structure and chemical formula as compound of instant claims, one of ordinary skills in the art can conclude that the compound disclosed in the prior art and the instantly claimed in a form of crystal appear to be identical and therefore the compound of prior art would have identical inherent properties.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the compound leonurine sulfate in crystalline form of the prior art does not possess the same material, structural and functional characteristics of the claimed compound.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed compound is of crystal form distinct that those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The prior art is silent as to some characteristics such as crystal form of compound but the absence of such data does not necessarily mean that the prior art compound were of different physical form and characteristics. 
In the end, the instant application and the prior art are directed to compound of formula disclosed on [0014] of PgPUb and one skilled in the art may assume that since the compounds are the same one would expect them to have the same properties. 
Thus, the instant claims are prima facie obvious over the teachings of the prior art.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 L11  ANSWER 12 OF 13  CAPLUS  COPYRIGHT 2021 ACS on STN 
ACCESSION NUMBER:        1981:197462  CAPLUS Full-text
DOCUMENT NUMBER:         94:197462
ORIGINAL REFERENCE NO.:  94:32239a,32242a
TITLE:                   Studies on the chemical constituents of the Chinese
                         traditional medicine I-Mu-Tsao.  II.  Structure of
                         "alkaloid A"
AUTHOR(S):               Yu, Chen-Fong
CORPORATE SOURCE:        Dep. Pharm., Beijing Med. Coll., Peking, Peop. Rep.
                         China
SOURCE:                  Huaxue Xuebao (1981), 39(1), 94-6
                         CODEN: HHHPA4; ISSN: 0567-7351
DOCUMENT TYPE:           Journal
LANGUAGE:                Chinese
GI
 

    PNG
    media_image4.png
    87
    280
    media_image4.png
    Greyscale


 
AB   I-Mu-Tsao (Leonurus sibiricus) was dried, pulverized, extd. with 95% EtOH,
     and the ext. was concd. under reduced pressure and treated with 0.1 N HCl.
     The acid ext. was concd. under reduced pressure, treated with ether and
     the org. phase was evapd., redissolved in warm EtOH, and subjected to
     chromatog. on Al2O3 to give an active fraction, which was treated with
     charcoal, concd., and crystd. to give leonurine nitrite (I)
     [77517-45-4], m. 229-30°.  I showed uterus contraction.  I
     structure was identified on basis of chem. reactions, mass spectra, and by
     comparison with an authentic compd.


L11  ANSWER 13 OF 13  CAPLUS  COPYRIGHT 2021 ACS on STN 
ACCESSION NUMBER:        1931:6832  CAPLUS Full-text
DOCUMENT NUMBER:         25:6832
ORIGINAL REFERENCE NO.:  25:771f-g
TITLE:                   The study of Leonurus sibericus L. I. Chemical study
                         of the alkaloid "leonurine" isolated from Leonurus
                         sibericus L
AUTHOR(S):               Kubota, Seiko; Nakashima, Seikichi
SOURCE:                  Folia Pharmacol. Japon. (1930), 11(No. 2), 153-8,
                         Breviaria 10
DOCUMENT TYPE:           Journal
LANGUAGE:                Unavailable
AB   The alkaloid leonurine has been isolated from Leonurus Sibericus L., a
     Chinese drug which has been in use in China for several thousand years.
     The plant contains about 0.05% of the cryst. alkaloid.  Amyl alc. is so
     far the only solvent capable of dissolving the free base.  The
     hydrochloride salt is sol. in cold water and is 1-2% sol. in hot water.
     The empirical formula is C13H19N4O4.  There appears to be a OCH3 group in
     its constitution.  It m. 238°.

 Conclusion
Claims 19-30 are rejected. Claims 31-38 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622